
	

114 S1844 IS: Voluntary Country of Origin Labeling (COOL) and Trade Enhancement Act of 2015
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1844
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2015
			Mr. Hoeven (for himself, Ms. Stabenow, Ms. Heitkamp, Mr. Grassley, Ms. Klobuchar, Mr. Thune, Mr. Brown, Mr. Enzi, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Marketing Act of 1946 to provide for voluntary country of origin labeling
			 for beef, pork, and chicken.
	
	
 1.Short titleThis Act may be cited as the Voluntary Country of Origin Labeling (COOL) and Trade Enhancement Act of 2015. 2.Country of origin labeling requirements for beef, pork, and chicken (a)DefinitionsSection 281 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638) is amended—
 (1)by striking paragraphs (1) and (7); (2)by redesignating paragraphs (2), (3), (4), (5), (6), (8), and (9) as paragraphs (1), (2), (3), (4), (5), (6), and (7), respectively; and
 (3)in paragraph (1)(A) (as redesignated by paragraph (2))— (A)by striking clause (i) and inserting the following:
						
 (i)muscle cuts of lamb and venison;; (B)by striking clause (ii) and inserting the following:
						
 (ii)ground lamb and ground venison;; (C)in clause (vi), by striking and at the end;
 (D)by striking clause (viii); and (E)by redesignating clauses (ix), (x), and (xi) as clauses (viii), (ix), and (x), respectively.
 (b)Notice of country of originSection 282 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking subsection (b) and inserting subsections (b) and (c); and (B)in paragraph (2)—
 (i)in the paragraph heading, by striking beef, lamb, pork, chicken, and inserting lamb,; (ii)in subparagraphs (A) through (D), by striking beef, lamb, pork, chicken, each place it appears and inserting lamb,; and
 (iii)in subparagraph (E)— (I)in the subparagraph heading, by striking Ground beef, pork, lamb, chicken, and inserting Ground lamb,; and
 (II)by striking ground beef, ground pork, ground lamb, ground chicken, each place it appears and inserting ground lamb,; (2)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively;
 (3)by inserting after subsection (b) the following:  (c)Voluntary designation of country of origin for beef, pork, and chicken (1)Definition of packerIn this subsection, the term packer has the meaning given the term in section 201 of the Packers and Stockyards Act, 1921 (7 U.S.C. 191).
 (2)Voluntary designationAs determined by the Secretary, a packer of beef, pork, or chicken may voluntarily designate any raw single-ingredient beef, pork, or chicken intended for retail sale as exclusively having a United States country of origin only if the beef, pork, or chicken meets the requirements of clause (i), (ii), or (iii) of subsection (a)(2)(A).
 (3)EnforcementThe Secretary shall ensure compliance with paragraph (2) in the same manner as the Secretary ensures compliance with subsection (a)(2)(A).
							(4)Savings clause
 (A)In generalExcept as provided in subparagraph (B), nothing in this paragraph affects any other Federal marketing or regulatory program or similar State initiative.
 (B)United States country of originNo Federal agency, State, or political establishment of a State may establish or enforce a statute or administrative action that provides for the labeling of any beef, pork, or chicken intended for retail sale as exclusively having a United States country of origin in a manner that is less stringent than, or otherwise inconsistent with, the requirements of paragraph (2) and subsection (a)(2)(A).; and
 (4)in paragraph (2) of subsection (g) (as redesignated by paragraph (2))— (A)by striking subparagraphs (B) and (C); and
 (B)by redesignating subparagraphs (D) and (E) as subparagraphs (B) and (C), respectively. 